           Case 1:20-cv-01784-VSB Document 20 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                                  12/22/2020
                                                          :
HAROLD KING, on behalf of himself,                        :
FLSA Collective Plaintiffs, and the Class,                :
                                                          :
                                        Plaintiff,        :               20-cv-1784 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
FEDCAP REHABILITATION SERVICES, :
INC., et al.                                              :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ fourth request for an extension for Defendants to answer or

otherwise respond to Plaintiff’s First Amended Complaint, submitted December 21, 2020. (Doc.

19.) Accordingly, it is hereby:

        ORDERED that the parties shall appear for a telephonic status conference on January 7,

2021 at 2 PM. The dial-in number is 888-363-4749 and the access code is 2682448. The parties

should be prepared to discuss the possibility of referring this case to the assigned Magistrate

Judge for the purpose of settlement.

SO ORDERED.

Dated: December 22, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
